       Case 1:21-po-08011-MKD        ECF No. 12   filed 03/05/21   PageID.19 Page 1 of 2




1

2

3
                                                                                 FILED IN THE
4                                                                            U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



5                         UNITED STATES DISTRICT COURT                  Mar 05, 2021
                                                                            SEAN F. MCAVOY, CLERK

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                        No. 1:21-PO-08011-MKD-1

8                       Plaintiff,                    ORDER GRANTING UNITED
                                                      STATES’ MOTION TO DISMISS
9    vs.                                              CASE WITHOUT PREJUDICE AND
                                                      MOTION TO EXPEDITE
10   PAUL M. JULSON,
                                                      ECF Nos. 10, 11
11                      Defendant.

12         Before the Court is the United States’ Motion to Dismiss Case Without

13   Prejudice (ECF No. 10) pursuant to Fed. R. Crim. P. 48(a) and related Motion to

14   Expedite (ECF No. 11. For the reasons set forth in the Motion;

15         IT IS ORDERED:

16         1.    The United States’ Motion to Dismiss Case Without Prejudice (ECF

17   No. 10) is GRANTED. This case shall be DISMISSED WITHOUT

18   PREJUDICE.

19         2.    The United States’ Motion to Expedite (ECF No. 11) is GRANTED.

20         3.    The District Court executive is directed to file this Order, provide


     ORDER GRANTING UNITED STATES’ MOTION TO DISMISS CASE
     WITHOUT PREJUDICE AND MOTION TO EXPEDITE - 1
       Case 1:21-po-08011-MKD       ECF No. 12   filed 03/05/21   PageID.20 Page 2 of 2




1    copies to counsel, and close the file.

2          DATED March 5, 2021

3                                 s/Mary K. Dimke
                                  MARY K. DIMKE
4                        UNITED STATES MAGISTRATE JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING UNITED STATES’ MOTION TO DISMISS CASE
     WITHOUT PREJUDICE AND MOTION TO EXPEDITE - 2
